 

Exhibit 10.5

 

Execution version

AMENDMENT NO. 1 TO

AMENDED AND RESTATED GAS PROCESSING AGREEMENT

This Amendment No. 1 to Amended and Restated Gas Processing Agreement, dated as
of May 20, 2015 (this “Amendment”), is entered into by and among PennTex North
Louisiana, LL C, a Delaware company and successor in interest to PennTex North
Louisiana Operating, LLC (“Processor”), and MRD Operating LLC, a Delaware
limited liability company (“Customer”). Processor and Customer are each referred
to herein as a “Party,” and collectively as, the “Parties.” Defined terms used
but not defined herein have the meaning given to them in the Agreement (as
defined below).

WHEREAS, the Parties entered into that certain Amended and Restated Gas
Processing Agreement, dated as of April 14, 2015 (the “Agreement”), pursuant to
which Processor agreed to provide certain processing services for Customer; and

WHEREAS, the Parties desire to amend the Agreement in accordance with Section
19.20 thereof as set forth herein.

NOW THEREFORE, in consideration of the premises of this Amendment and the
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

1. Amendment to Article I. Article I of the Agreement is hereby amended by
adding thereto in alphabetical order each of the following definitions, which
shall read in full as follows:

“GPM” means the quantity of Gallons of theoretically recoverable NGL Components
contained in an Mcf of Gas, as calculated from chromatographic analysis or other
method acceptable in the industry”

“NGL Components” means the individual hydrocarbon components of NGL’s including
ethane, propane, iso butane, normal butane and natural gasoline (pentanes and
heavier hydrocarbons).”

2. Amendment to Section 3.1(e). Section 3.l(e) of the Agreement is hereby
amended by adding the following sentence to the end of such Section:

Notwithstanding the foregoing, the Parties acknowledge and agree that each Plant
will be designed to accept a maximum volume of Gas equal to 230,000 MMBtu per
Day, assuming a Gross Heating Value of 1,150 Btu per cubic foot or minimum NGL
Components of 2.6 GPM.”

3. Governing Law. This Amendment shall be government, interpreted and construed
in accordance with the laws of the State of Texas without regard to the
conflicts of laws provisions thereof.

4. Counterpart Execution. This Amendment may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument. Any signature delivered by a
Party by facsimile transmission or electronically shall be deemed an original
signature.

5. Integration with Agreement. This Amendment shall be and hereby is
incorporated into and forms a part of the Agreement. Except as expressly
provided herein, all terms and conditions of the Agreement shall remain in full
force and effect.

[signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has duly executed this Amendment as of
the date first written above.

 

 

MRD Operating LLC

 

 

 

 

 

By:

  

Memorial Resource Development Corp.,
its sole member

 

 

 

 

 

By:

  

/s/ Kyle N. Roane

 

Name:

 

Kyle N. Roane

 

Title:

 

Senior Vice President

 

 

 

PcnnTex North Louisiana, LLC

 

 

 

 

 

By:

  

/s/ Robert O. Bond

 

Name:

 

Robert O. Bond

 

Title:

 

Chief Operating Officer

 

[Signature Page to Amendment No. 1 to Amended and Rcstated Gas Processing
Agreement]